Detailed Action
Claims 1-15, and 17-21 are pending. 
Claims 8 and 17 are objected to.
Claims 1-7, 9-15 and 18-19 are rejected.
Claim 21 is allowable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haid et al (Pub. No.: US 2015/0205688 A1) in view of Travostino et al (Pub. No.: US 2007/0180436 A1).

As per claim 1, Haid discloses a method for migration of a virtual network function from a source node to a destination node snapshot (Haid, Fig 1, paragraph 0020-0022), the method comprising: -	receiving, by the destination node, a snapshot of a state of the virtual network function implemented by the source node (Haid, Fig 2a, paragraph 0007, 0023-0024); and -	receiving, by the destination node, state update elements encoding a change in the state of the virtual network function implemented by the source node caused by processing of one or more packet data received by the source node since the snapshot (Haid, Fig 2a-2b, paragraph 0005, 0009, 0025-0026). Haid does not explicitly disclose signaling, by the destination node, to stop processing of data packets at the source node and to redirect one or more following data packets to the destination node. However, Travostino discloses signaling to stop processing of data packets at the source and to redirect one or more following data packets to the destination node (Travostino, paragraph 0035-0037). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Haid with Travostino so new traffic data coming from client can be processed in the destination node seamlessly without requiring the client to reconfigure or resend data.Haid and Travostino do not explicitly teaches that the signaling is performed by the destination node. However, since Travostino already teaches signaling to stop processing of data packets at the source and to redirect one or more following data packets to the destination node (Travostino, paragraph 0035-0037), it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to perform the signaling process by the destination node as claimed. Choosing which component to perform the signaling function is a matter of design choice and a specific component can be preferred in certain scenarios. For example, the destination node can be chosen to perform the signaling process when the source node is loaded or is to slow to perform such function. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Haid and Travostino so that the signaling process is performed by the destination as a matter of design choice because this would have provided a way to perform the signaling process when the source node is loaded or is to slow to perform such function.


As per claim 2, claim 1 is incorporated and Haid further discloses storing the state update elements in a state update buffer at the destination node (Haid, Fig 2a-2b, paragraph 0009);

As per claim 3, claim 1 is incorporated and Haid further discloses initializing the virtual network function at the destination node based on the state snapshot (Haid, Fig 2a-2b, paragraph 0008-0009);

As per claim 4, claim 2 is incorporated and Haid further discloses updating the state of the virtual network function based on the state update elements stored in the state update buffer, the virtual network function initialized at the destination node based on the snapshot (Haid, Fig 2a-2b, paragraph 0008-0009); 

As per claim 5, claim 4 is incorporated and Haid in view of Travostino disclose that the signaling to stop processing of data packets at the source nod comprises signaling to stop processing of data packets at the source in response to  an amount of the state update elements stored in the state update buffer decreasing below a threshold (Travostino, paragraph 0035-0037). 

As per claim 6, claim 5 is incorporated and Haid further discloses that the threshold is based on a quantity of the state update elements (Haid, Fig 2a-2b, paragraph 0008-0009); 

As per claim 7, claim 5 is incorporated and Travostino further discloses storing the one or more following data packets in a data packet buffer at the destination node; and processing the one or more following data packets by the virtual network function at the destination node after all state update elements received from the source node and stored in the state update buffer at the destination node have been used to update the virtual network function at the destination node (Travostino, paragraph 0035-0037); 

As per claim 9, claim 5 is incorporated and Haid further discloses that the migration is a complete migration; and the method further includes redirecting a totality of data packet traffic processed before the migration by the source node to the destination node to be processed by the destination (Haid, Fig 2a-2b, paragraph 0008-0009, 0025-0026); 

As per claim 10, claim 1 is incorporated and Haid does not explicitly disclose the state update elements are state update byte vectors; and the state update byte vectors compact VNF-specific byte representations that do not have a packet header structure. However, the use of state update byte vectors that compact VNF-specific byte representations that do not have a packet header structure is a matter of design choice to format the data to be transferred from the source to the destination node. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Haid so that the state update elements are state update byte vectors that compact VNF-specific byte representations that do not have a packet header structure as claimed because this would have provided one possible way to format the state data to be transferred to the other node.      

As per claim 11, claim 1 is incorporated and Haid further discloses receiving one or more of the state update elements at the destination node before receiving the snapshot of the state (Haid, Fig 2a-2b, paragraph 0024-0025, 0041); 

As per claim 12, claim 1 is incorporated and Haid further the source node is implemented by a first physical node and the destination node is implemented by a second physical node, which is different from the first physical node; and the virtual network function is implemented at the source node by a virtual source instance and at the destination node by a virtual destination instance (Haid, Fig 1, Fig 2a-2b, paragraph 0023); 

Claims 13-15 are rejected under the same rationale as claim 1. 

As per claim 18, claim 5 is incorporated and Haid further discloses that the migration is a partial migration; and the method further includes redirecting a part of data packet traffic processed before the migration by the source node to the destination node to be processed by the destination node (Haid, Fig 2a-2b, paragraph 0024-0025, 0041); 

As per claim 19, claim 1 is incorporated and Haid further the receiving state update elements comprises: receiving the state update elements encoding the change in the state of the virtual network function without receiving complete duplicates of the one or more data packets received by the source node since the snapshot  ((Haid, Fig 2a-2b, paragraph 0005, 0009, 0025-0026); 



Allowable Subject Matter
Claims 8 and 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 02/16/2021 have been considered but are not persuasive. Applicant argues in remarks:
(1)	Because the delta data is stored on the hard disk and in cache at the source computer system 14 in Travostino, and because the trigger for beginning the synchronization stage is the amount of stored delta data diminishing below a threshold, Applicants assert that it would not have been obvious to a person of ordinary skill for the destination computing system 18 to signal to stop processing data packets at the source computing system 14 at least because the source computing system 14 would have to somehow alert the destination computer system that the delta data is diminished below the threshold in order for the destination computing system 18 to know when to signal to stop processing data packets at the source computing system 14. Indeed, such an alert is non-existent in Travostino, and modifying the cited art to include such an alert would be entirely unnecessary, and thus, a person of ordinary skill would have no reason to make such a modification.

(1)	Examiner respectively disagrees.
During the synchronization stage, execution of the VM 28 ceases at the source computing system 14 and begins at the destination computing system 18 … The client system 10 is then redirected to communicate with the VM 28 executing at the destination computing system 18”.  Travostino does not require the source computing system  (or the destination computing system) to signal to stop processing data packets at the source computing system and to redirect one or more following data packets to the destination node. Thus, any component (including the destination node) can perform the signaling. 
Second, Travostino paragraph 0033 states “When the amount of delta data diminishes to a threshold, the synchronization stage begins. This threshold can be pre-established to tune competing performance factors: downtime versus the time spent migrating the VM state to the destination computing system 18”. Thus, the threshold does not need to be a specific static amount. The threshold can be zero and in such situation, the destination node knows that  the delta data is diminished below the threshold when the destination node stops receiving any new delta data and thus no need for the source node to alert the destination computer system that the delta data is diminished below the threshold. 
Third, applicant argument seems to be based on the assumption that Travostino stopping of the source computing system and the redirecting occur before the final iteration copy of delta data (exactly when the threshold is reached). However, this is not required by Travostino. Paragraph 0035 states “During the synchronization stage, execution of the VM 28 ceases at the source computing system 14 and begins at the destination computing system 18”. Note the ceasing of the execution of the VM 28 happens during the synchronization stage and not necessarily at the beginning of the synchronization stage. Travostino states “Before the VM 28 starts executing at the destination computing system 18, a final iteration copy of delta data produces a consistent copy of the VM 28 at the source and destination computing systems 14, 18. The client system 10 is then redirected to communicate with the VM 28 executing at the destination computing system 18 because its application is now running at the destination as a part of the VM 28”. Thus, the final iteration copy of delta data happens before the VM 28 starts executing at the destination computing system and hence before the ceasing of the execution of the VM 28 at the source computing system which is also before redirecting the client  to communicate with the VM 28 executing at the destination computing system. Therefore, when the threshold is reached this only indicates the beginning of the synchronization stage. Later on (still during the synchronization stage), after the last delta data is moved to the destination computing system and no additional delta data is received from the source computing system, the destination computing system can perform the signaling step without the need of a specific alert from the source computing system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454